*880Opinión disidente del
Juez Asociado Señor Estrella Martí-nez,
a la cual se une el Juez Asociado Señor Colón Pérez.
Recomendé al Pleno de este Tribunal expedir este caso por considerar que estamos ante unas controversias del derecho de familia de gran importancia, no solamente para las partes, sino también para nuestra sociedad. Específica-mente, considero que debimos resolver si, como parte de los procedimientos de alimentos en beneficio de los meno-res, procedía enmendar las planillas de información personal presentadas, cuando uno de los alimentantes aceptó capacidad económica durante el trámite correspondiente. A su vez, debimos precisar el efecto de la retroactividad al momento de fijar una pensión alimentaria.
A más de un año y medio, una Mayoría de este Tribunal decide aplazar la solución de tales controversias, optando por devolver el caso al foro primario para que fije una pen-sión alimentaria permanente, para que luego las partes ten-gan que volver a recurrir con las mismas controversias. Des-afortunadamente, con tal proceder, no se fomenta el principio de economía procesal y se mantiene innecesaria-mente un estado de incertidumbre que no abona al alto in-terés público del que está revestido el sustento de menores. En consecuencia, no comparto el raciocinio de la Mayoría de este Tribunal, por lo que me veo obligado a disentir.
I
El 13 de marzo de 2008, la Sra. Carmen I. Class Sánchez (peticionaria) solicitó alimentos en beneficio de su hija menor de edad. En ese mismo año, la señora Class Sánchez presentó una Planilla de Información Personal y Econó-mica (PIPE) en la que detalló los gastos correspondientes de la menor. Por su parte, el Sr. Fernando Vélez Rosario (recurrido) presentó su PIPE y detalló su ingreso mensual. *881Conforme a lo presentado, la Examinadora de Pensiones Alimentarias (EPA) recomendó una pensión provisional de $1,434 mensual que sería pagada a partir de 1 de abril de 2008. Luego, la pensión provisional fue modificada a $1,070 mensual, debido a que al calcularla no se conside-raron los descuentos mandatorios por ley en concepto de contribución sobre ingresos y seguro social. La pensión provisional modificada estaría vigente a partir del 1 de diciembre de 2008.
La vista para establecer la pensión alimentaria final fue fijada para mayo de 2009. Sin embargo, la señora Class Sánchez no estaba preparada y solicitó realizar descubri-miento de prueba con relación a los ingresos del señor Vé-lez Rosario. El asunto fue atendido por el Tribunal de Pri-mera Instancia, el cual determinó que el proceso de descubrimiento de prueba había finalizado.(1)
Posteriormente, en mayo de 2009, la peticionaria pre-sentó otra PIPE. Sin embargo, la pensión final no pudo ser determinada debido a varias incidencias en el proceso. En 2012, la señora Class Sánchez anunció una nueva repre-sentación legal y otra vez insistió en descubrir prueba. Particularmente, requirió la expedición de varias órdenes a distintas empresas para escudriñar si el señor Vélez Rosario laboraba para éstas. No obstante, en 2013, las partes nuevamente presentaron sendas planillas informativas.(2) Finalmente, la vista final para alimentos quedó pautada para 2014.
El día antes de la vista ante la EPA, la señora Class Sánchez informó el resultado negativo de negociaciones con el señor Vélez Rosario, requirió la solicitud de alimen-*882tos para incluir terceros demandados y reiteró su solicitud de descubrimiento de prueba en cuanto a la condición eco-nómica del padre alimentante.
Durante la vista ante la EPA, el recurrido admitió tener capacidad económica para sufragar los gastos de la hija menor de edad. Empero, hubo controversia con relación a dos aspectos sobre la fijación de la pensión alimentaria. La primera de ellas, en torno a cómo debía retrotraerse el cómputo de la pensión alimentaria. La segunda, si proce-día la enmienda de las planillas informativas presentadas por la señora Class Sánchez.
Por su parte, la peticionaria sostuvo que procedía retro-traer la pensión alimentaria, con los gastos y las necesida-des vigentes de la menor, a cuando se solicitó original-mente la pensión alimentaria. Por el contrario, el señor Vélez Rosario argumentó que procedía retrotraer la pen-sión alimentaria a 2008 por periodos, conforme a las pla-nillas informativas presentadas. La EPA avaló el reclamo del recurrido al concluir que, tras aceptar capacidad econó-mica, procedía realizar el cómputo de la pensión alimenta-ria conforme a las necesidades de la menor para cada periodo. Determinó que la deuda por efecto del retroactivo se discutiría en la vista final de alimentos. Como conse-cuencia de la aceptación de capacidad económica por el se-ñor Vélez Rosario, la señora Class Sánchez retiró su solici-tud de descubrimiento de prueba y de incluir a terceros demandados. Por lo tanto, la vista para establecer la pen-sión alimentaria quedó pautada para el 24 de abril de 2014.
Dos días antes de la vista final, la peticionaria solicitó su suspensión, por entender que existía controversia en cuanto a cómo computar la pensión alimentaria, entre otras razones. Para ello, refirió al tribunal lo resuelto por la EPA sobre la retroactividad de la pensión alimentaria por periodos y solicitó al foro de instancia que atendiera su planteamiento de que debía ser computada a base de las *883necesidades actuales de la menor, retroactivo a 2008. A su vez, planteó que, de establecerse la pensión alimentaria por periodos, procedía enmendar las planillas informativas presentadas, porque éstas no reflejaban todos los gastos razonables de la menor.
Ante ello, el Tribunal de Primera Instancia suspendió la vista y ordenó al señor Vélez Rosario exponer su postura en cuanto a lo expresado por la señora Class Sánchez. Éste cumplió con lo ordenado. Ulteriormente, y luego de exami-nar las posturas de las partes, el 18 de agosto de 2014, el Tribunal de Primera Instancia emitió una orden en la que dispuso como sigue: “Enterado. Se refiere a EPA para fija-ción de pensión final, tomando en cuenta la aceptación de capacidad económica del señor Vélez Rosario. Una vez se establezca, se determinará el retroactivo”.(3) La determina-ción fue reiterada mediante la orden de 28 de agosto de 2014, en la que el foro primario nuevamente dispuso refe-rir el asunto a la EPA para la fijación de pensión, según la aceptación de capacidad económica, para luego imponer el retroactivo aplicable.
Eventualmente, la EPA, conforme con lo ordenado por el Tribunal de Primera Instancia, decretó que había que de-terminar la pensión final, para luego hacer el cálculo del retroactivo. A su vez, dispuso que se debía fijar pensión alimentaria para tres periodos a partir de 2008, conforme a las planillas de información presentadas. Esos periodos comprenderían el 2008-2010, 2011-2013 y desde el 2014 en adelante. El nuevo señalamiento fue pautado para el 22 de enero de 2015.
En el ínterin, la señora Class Sánchez presentó enmien-das a las planillas informativas previamente presentadas.(4) Nuevamente, días antes del señalamiento, y debido a lo ex-*884presado por la EPA con relación a establecer la pensión ali-mentaria por periodos, la peticionaria solicitó al Tribunal de Primera Instancia que aclarara cómo había de computarse la pensión alimentaria. En síntesis, solicitó que el foro pri-mario adjudicara si la pensión alimentaria sería fijada re-troactivamente, según los gastos reflejados en la última PIPE presentada, o en la alternativa, le permitiera enmen-dar las planillas informativas presentadas para que refleja-ran los gastos razonables de la menor.
Por su parte, el señor Vélez Rosario se opuso a las en-miendas a las planillas presentadas y reiteró su contención de que la pensión alimentaria debía ser fijada por periodos. Ante esta polémica, no se pudo celebrar la vista final de pensión alimentaria pautada. En su lugar, el foro primario celebró una vista sobre el estado de los procedimientos. Mediante una Resolución emitida el 26 de febrero de 2015, el Tribunal de Primera Instancia determinó que permitiría evidencia de gastos solo hasta octubre de 2014 y aquellos posteriores a esa fecha que estuviesen relacionados con los gastos de la menor universitaria, pero no accedería a la solicitud para enmendar las planillas informativas. El foro primario entendió que no procedía la solicitud de la señora Class Sánchez, por entender que carecía de evidencia que justificara los alegados gastos. En consecuencia, dispuso que se “reafirma [ba] en su determinación, y ordena [ba] a la Examinadora de Pensión a ver la vista de pensión utili-zando las PIPE originales, y la evidencia presentada hasta el mes de octubre de 2014, con la excepción de los gastos universitarios incurridos, si alguno”.(5)
Inconforme, la peticionaria acudió ante el Tribunal de Apelaciones y cuestionó la disposición del Tribunal de Pri-mera Instancia de rehusar dejar sin efecto la determina-ción de la EPA para fijar la pensión alimentaria por perio-dos y, a su vez, impedirle enmendar las planillas informativas presentadas. El foro apelativo intermedio de-*885negó expedir el recurso de certiorari presentado, por lo que la señora Class Sánchez acude ante este Tribunal.
En lo que nos atañe, la señora Class Sánchez cuestionó la evaluación que hiciera el foro apelativo intermedio para denegar la expedición del recurso. Argüyó que procedía ad-judicar una pensión alimentaria a base de los gastos actua-les de la menor, la cual debía aplicarse retroactivamente a 2008 o, en la alternativa, de imponerse una pensión ali-mentaria por periodos, debían considerarse las enmiendas a las planillas presentadas para que éstas reflejaran los gastos razonables de la menor.
A la luz del marco fáctico que antecede, procedo a expo-ner el derecho aplicable.
i—I
Es un deber primordial en la política pública del go-bierno velar por la manutención y el bienestar de los hijos menores dependientes. Ese deber está arraigado en el de-recho constitucional a la vida consagrado en la Carta de Derechos de la Constitución de Puerto Rico. Art. II, Sec. 10, Const. ELA, LPRA, Tomo 1. Véanse, además: Santiago, Maisonet v. Maisonet Correa, 187 DPR 550 (2012); Toro Sotomayor v. Colón Cruz, 176 DPR 528 (2009); Argüello v. Argüello, 155 DPR 62 (2001); Chévere v. Levis, 150 DPR 525 (2000). La jurisprudencia hace eco de esa relevancia al manifestar que los casos relacionados con alimentos están revestidos del más alto interés público, siendo la preocupa-ción principal el bienestar del menor. De León Ramos v. Navarro Acevedo, 195 DPR 157 (2016).
El Código Civil rige lo vinculado al deber de alimentar. En lo que nos concierne, el Art. 142 de ese cuerpo legal establece que los alimentos consisten en lo que resulta indispensable para el sustento, habitación, vestido y asisten-cia médica, según la posición social de la familia, y la edu-cación e instrucción del alimentista, cuando es menor de *886edad. 31 LPRA sec. 561. A su vez, el Código Civil dispone que le corresponde a las madres y los padres la responsa-bilidad de alimentar a sus hijos no emancipados, tenerlos en su compañía y educarlos con arreglo a su fortuna. 31 LPRA sec. 601. También, el Art. 143 del Código Civil impone a los ascendientes y descendientes el compromiso de suministrarse alimentos. 31 LPRA sec. 562(2).
En lo atinente, los padres tienen el encargo natural de proveer alimentos a sus hijos menores de edad. Chévere v. Levis, supra, págs. 534-535; Martínez v. Rivera Hernández, 116 DPR 164, 168 (1985). En consecuencia, hemos ex-presado que “la obligación de alimentar a los hijos menores es resultado de la relación paterno-filial y surge desde el momento en que la paternidad o maternidad quedan esta-blecidos legalmente”, independiente de las circunstancias de su nacimiento y si éstos tienen la patria potestad de sus hijos. Chévere v. Levis, supra, pág. 539.
Ahora bien, el Código Civil precisa el momento en que germina la obligación y su exigibilidad y cuándo procede su abono o pago y cumplimiento. M. Albaladejo y otros, Comentarios al Código Civil y compilaciones forales, Madrid, Ed. Rev. Der. Privado, 1982, T. III, Vol. 2, págs. 46-47. Para ello, el Art. 147 del Código Civil, 31 LPRA sec. 566, en su primer párrafo, dispone lo siguiente:
La obligación de dar alimentos será exigible desde que los necesitare para subsistir la persona que tuviere derecho a per-cibirlos; pero no se abonaran sino desde la fecha en que se interponga la demanda.(6)
*887Este artículo encuentra su origen y equivalente en el Art. 148 del Código Civil español. Inicialmente, este último disponía que la obligación de dar alimentos fuera exigible desde que la persona que tenga derecho a ellos para sub-sistir los necesite, pero no fijaba el momento desde cuándo debían abonarse ante la falta de un reclamo. Tal laguna generó la incertidumbre de si los alimentos serían o no debidos durante mucho tiempo. En consecuencia, se esta-bleció que solo se adeudaban desde que se reclaman. El fundamento para ello consistió en que “los alimentos res-ponden a una necesidad imperiosa, sin la cual no serían exigibles, y la ley supone que no existe esa necesidad mien-tras no se reclamen judicialmente”. J.M. Manresa y Navarro, Código Civil español, Madrid, Ed. Reus, T. 1, 1956, pág. 837.
En otras palabras, no existe insuficiencia de alimentos hasta que no se entabla un reclamo judicialmente. Miranda v. Cacho, 67 DPR 515, 517 (1947). Véase, además, Q. Mucius Scaevola, Código Civil comentado y concordado extensamente y totalmente revisado y puesto al día por Francisco Ortega Lorca, Madrid, Ed. Reus, 1942, T. III, pág. 463. De esta forma, se contempla la demanda de ali-mentos como el punto inicial de la obligación. En ese marco doctrinal, el Art. 147 del Código Civil, supra, lo que significa es que “la sentencia no declararía la existencia de una obligación anterior al proceso, sino el nacimiento de la deuda en el proceso”. J.L. Lacruz Berdejo y otros, Elementos de Derecho Civil: familia, 4ta ed., Madrid, Ed. Dykinson, 2010, Vol. IV, pág. 24. Lo expuesto difiere de la norma general que reconoce el derecho a partir de que recae una sentencia firme, pero esa normativa no aplica a las carac-terísticas peculiares del derecho de alimentos, ya que éstos son efectivos desde que se interpuso su petición. Albaladejo, op cit., pág. 48.
Como señalamos, y en el caso de los hijos, el ejercicio de proveer alimentos corresponde tanto al padre como a la *888madre alimentante, por lo que —como norma general— éstos se reparten tal obligación en cantidad proporcional al caudal respectivo. 31 LPRA sec. 565. Para establecer la cuantía que procede de alimentos, el Código Civil impone que se considere “los recursos del que los da y a las nece-sidades del que los recibe, y se reducirán o aumentarán en proporción a los recursos del primero y a las necesidades del segundo”. (Énfasis suplido). 31 LPRA sec. 565. Santiago, Maisonet v. Maisonet Correa, supra, pág. 561; Llorens Becerra v. Mora Monteserín, 178 DPR 1003, 1016 (2010). Esto responde a uno de los caracteres propios de los alimentos: la proporcionalidad. Scaevola, op cit., pág. 460.
El principio de proporcionalidad que permea la obliga-ción de proveer alimentos aplica tanto al aspecto pasivo de la relación como al sujeto activo de ésta. Albaladejo, op cit., pág. 44. Lo anterior supone una proporción con relación a la cuantía de la pensión alimentaria de quienes están obli-gados a suplirla, según sus respectivos caudales, y, a su vez, requiere que esa retribución se ajuste a las necesida-des del alimentista. Chévere Mouriño v. Levis Goldstein, 152 DPR 492, 502 (2000); Llorens Becerra v. Mora Monteserín, supra. De esta forma, el criterio de proporcionalidad para determinar en concreto la cuantía de esta pensión, es el considerado para determinar la existencia de la presta-ción alimentaria. Por supuesto, ésta responde a una natu-raleza variable, en correlación de los bienes de quien presta la pensión alimentaria o el aumento o disminución de las penurias de quien la recibe, por lo que la fijación de la cuantía dependerá del prudente criterio judicial a base de estos supuestos. Llorens Becerra v. Mora Monteserín, supra; Guadalupe Viera v. Morell, 115 DPR 4, 14 (1983). Véanse, además: J. Santos Briz y otros, Tratado de derecho civil: teoría y práctica, 1ra ed., Barcelona, Ed. Bosch, 2003, T. V, pág. 378; Albaladejo, op. cit., pág. 45; Manresa, op cit., pág. 831.
*889En torno a estos principios es que se fundan los aspectos incorporados por la Ley Orgánica de la Administración para el Sustento de Menores, Ley Núm. 5 de 30 de diciembre de 1986, según enmendada, 8 LPRA sec. 501 et seq. (Ley Núm. 5), a los fines de aprobar unas guías mandato-rias para fijar la pensión alimentaria justa y razonable. Además, se estableció un proceso para la determinación del ingreso que ha de considerarse al momento de fijar la pensión alimentaria. No obstante, y en lo pertinente, en Chévere v. Levis, supra, expresamos que esa legislación es-taba dirigida a aquellas personas que tienen la obligación de alimentar, y que, por alguna razón, se niegan a cumplir con su responsabilidad. íd., pág. 543.
Advertimos que, cuando un alimentante admite capaci-dad económica para sufragar la pensión alimentaria que corresponda, “sólo resta que el tribunal determine la suma justa y razonable en concepto de pensión alimentaria para los menores”. (Énfasis suplido). Chévere v. Levis, suprá, pág. 545. La adjudicación de la pensión alimentaria se hará a la luz de la evidencia presentada por los menores con relación a sus necesidades, sin eximir al alimentante de descubrir prueba necesaria para que el tribunal cumpla con el principio de proporcionalidad y fije la pensión de acuerdo con las necesidades del menor y la condición eco-nómica del alimentante. Id. Igualmente, hemos señalado que la aceptación de capacidad económica puede retirarse. Sin embargo, si ese retiro ocurre antes del término de re-visión de una pensión alimentaria, el alimentante que aceptó capacidad económica deberá demostrar justa causa para su retiro. De León Ramos v. Navarro Acevedo, supra. La aceptación de capacidad económica tampoco menoscaba el derecho de esa parte a reclamar que la pensión fue con-cedida contrario a la prueba o que resulta irrazonable, se-gún las necesidades de los menores. Santiago, Maisonet v. Maisonet Correa, supra, pág. 565.
*890A la luz de la norma jurídica originada, surgieron una serie de cuestionamientos que conllevaron los pronuncia-mientos de este Tribunal para moldear el estado de derecho. Eventualmente, en la secuela de Chévere v. Levis, supra, afinamos cuáles son las necesidades de los menores en estos casos donde el alimentante aceptó capacidad eco-nómica para suplirlas. Allí, recordamos que lo indispensable para el sustento del menor depende, tanto de sus cir-cunstancias como la situación del padre o madre alimentante, incluyendo los medios económicos y estilo de vida de éstos. Chévere Mouriño v. Levis Goldstein, supra, pág. 501. Por tanto, la pensión alimentaria debía conside-rar “la condición económica, el estilo de vida del alimen-tante y las peculiares necesidades de los menores inclu-yendo el estilo de vida al cual éstos fueron acostumbrados”. Íd., pág. 505. Para ello, advertimos que, en el proceso de cuantificar la pensión alimentaria, los tribunales no están limitados a considerar únicamente evidencia directa sobre gastos e ingresos, sino que pueden utilizar evidencia cir-cunstancial que les permita inferir, las necesidades del me-nor en correlación con la capacidad económica de su alimentante. Id., pág. 501. Posteriormente, aclaramos que para ello no procede descubrimiento de prueba alguno res-pecto al estilo de vida del alimentante. Ferrer v. González, 162 DPR 172, 181 (2004).
En virtud de nuestras expresiones, surgió la incerti-dumbre de cómo fijar la pensión alimentaria en proporción al caudal de la madre y el padre alimentante. Tal cuestio-namiento respondió a la falta de conocimiento de una de las variables que impedía calcular la pensión alimentaria que correspondía a la madre y al padre alimentantes. Fi-nalmente, este Tribunal resolvió el asunto al pautar que, en los casos donde uno de los alimentantes aceptó capaci-dad económica, no procede aplicar las guías mandatorias de la Ley Núm. 5. Al considerar que la pensión alimentaria tiene que ser fijada para atender las necesidades del me-*891ñor, resolvimos que “en casos en los que el alimentante acepta su capacidad económica, procede entonces que el alimentante pague el 100% de los gastos razonables de los menores”. Santiago, Maisonet v. Maisonet Correa, supra, pág. 571. Asimismo, decretamos que “[l]as necesidades ra-zonables de los menores son aquellas que la parte alimen-tista logró probar durante la vista evidenciaría”, por lo que “[c]onsiderar la existencia de posibles gastos que no se re-clamaron ni se probaron ante la EPA constituye un error de derecho y un abuso de discreción”. Íd., pág. 572.
En resumen, en casos cuando uno de los alimentantes acepta capacidad económica para suplir las necesidades económicas de sus hijos, solo resta fijar el monto de la pen-sión alimentaria, considerando exclusivamente las necesi-dades del menor. De esta manera, le corresponde a la persona custodia exponer cuáles son los gastos razonables de los menores, conforme al estilo de vida del alimentante, para determinar el total de la pensión. De León Ramos v. Navarro Acevedo, supra. Así, procede auscultarse los gas-tos y las necesidades razonables del menor, ya sea me-diante evidencia directa o circunstancial. Les corresponde a los tribunales salvaguardar el mejor bienestar del menor.
i—I HH H—1
Discutida la normativa jurídica pertinente, procedo a exponer las razones que me llevan a disentir del curso de acción seguido por una Mayoría de este Tribunal en el caso de epígrafe.
A. La señora Class Sánchez acude ante nos para que revoquemos al Tribunal de Apelaciones, el cual se negó a expedir el auto certiorari para revisar la determinación del Tribunal de Primera Instancia. En ésta, el foro primario ordenó la adjudicación de la pensión alimentaria, sin con-siderar las enmiendas a las planillas de información per*892sonal presentadas antes de que el señor Vélez Rosario aceptara capacidad económica.
Por lo tanto, en este caso nos correspondía determinar si, como parte de los procedimientos de alimentos en bene-ficio de los menores, procedía enmendar las PIPE presen-tadas, cuando uno de los alimentantes aceptó capacidad económica durante el trámite correspondiente. A su vez, debíamos aclarar el efecto de la retroactividad al momento de fijar una pensión alimentaria.
La normativa expuesta es diáfana en requerir que, ante una aceptación de capacidad económica, se establezca una pensión alimentaria a base de las necesidades razonables del menor. Ante ello, no existe impedimento para conside-rar las planillas informativas enmendadas a los fines de auscultar cuáles son los gastos razonables relacionados con el menor. Mucho menos, afecta al alimentante que aceptó capacidad económica, pues tal admisión es voluntaria y no depende exclusivamente de los dispendios relacionados con el menor, sino de un ejercicio en el que se promueve su bienestar y la agilidad en los procedimientos. De León Ramos v. Navarro Acevedo, supra; Chévere v. Levis, supra. Este siempre podrá retirarla si cumple con los parámetros establecidos jurisprudencialmente. De León Ramos v. Navarro Acevedo, supra.
Como he expuesto, por imperativo de ley, la pensión ali-mentaria debe establecerse considerando las necesidades del menor, las cuales serán sufragadas en su totalidad por el alimentante que aceptó capacidad económica. El hecho aislado de que no se pueda presentar evidencia directa acreditativa de los gastos no resulta en un escollo para que una parte pueda presentar prueba, de cualquier otro tipo, que acredite la razonabilidad de lo reclamado. Debemos recordar que los tribunales no están limitados a considerar únicamente evidencia directa a estos efectos. Tampoco las referidas enmiendas constituyen un inconveniente.
*893Por el contrario, en estos casos, las necesidades de un menor pueden incluir una variedad de gastos que depen-derán del estilo de vida de su padre o madre alimentante, incluso aquellas que pudiesen considerarse como frívolas en otras circunstancias. Véase Chévere Mouriño v. Levis Goldstein, supra, pág. 504. Ello no ocurre de igual manera cuando se fija una pensión alimentaria, conforme a las guías mandatorias adoptadas por la Ley Núm. 5. Por lo tanto, las planillas informativas originales recogen aque-llos gastos esenciales relacionados con éste y no necesaria-mente precisaron otros que pueden ser considerados cuando un padre o madre alimentante acepta capacidad económica. Le corresponderá al tribunal ejercer su pru-dente criterio judicial al momento de determinar si se evi-denciaron estos gastos reclamados con prueba directa o cir-cunstancial que permita inferirlos. De acuerdo con lo anterior, procedía permitir las enmiendas presentadas para ser auscultadas al momento de establecer la pensión alimentaria que corresponda.
Por último, la señora Class Sánchez sostuvo que el Tribunal de Apelaciones erró al no revocar la determinación del Tribunal de Primera Instancia con relación a cómo pro-cedía establecer el retroactivo de la pensión alimentaria. En síntesis, ésta sostiene que procede que se determine una pensión alimentaria computada a base de los gastos actuales de la menor, pero que se retrotraiga a 2008 cuando presentó la demanda. Razona que el pago de la pensión alimentaria se retrotrae a la fecha de presentación de su acción ante el tribunal. En la alternativa, solicita que, de entender este Tribunal que procede la fijación de la pensión alimentaria por periodos, se establezca la cuantía conforme a las planillas informativas enmendadas. Por su parte, el señor Vélez Rosario no cuestiona que la pensión alimentaria se imponga retroactivamente al momento de la presentación de la demanda, pero expone que en este caso no procede imponer la cuantía determinada desde esa *894fecha, pues ésta debe fijarse a la luz de las necesidades prevalecientes del menor para los distintos periodos.
La norma jurídica enunciada refleja que la pensión ali-mentaria se abona desde que ésta se reclama ante el foro correspondiente. Como expliqué, la ley pautó ese momento para que no procediera la imposición de una pensión ali-mentaria antes de que se solicite. Ahora bien, la ley tam-bién impone el principio de proporcionalidad que exige que para la cuantificación de la pensión alimentaria se consi-deren las necesidades de quien solicita los alimentos. Asi-mismo, dispone que esa retribución sea de naturaleza variable, pues se reduce o aumenta en correlación a los recursos del alimentante y las penurias del alimentista. De igual forma, se ha establecido que, en los casos donde se acepta capacidad económica, la forma de fijar la pensión alimentaria también considera el principio de proporciona-lidad al ordenar que se establezca de acuerdo con las nece-sidades del menor. La diferencia en estos casos es que el alimentante que aceptó capacidad económica sufraga el 100% de los gastos razonables de éste.
En armonía con lo anterior, ciertamente la pensión ali-mentaria fijada debe responder a las necesidades del me-nor, las cuales son de naturaleza variable, por lo que esta-blecer una sola pensión alimentaria retroactiva a siete años no cumple, ni refleja, la naturaleza variable incorpo-rada en la ley.(7) Mucho menos, respeta el principio de pro-porcionalidad que permea en la obligación alimentaria. Ello pues, no considera las necesidades del menor para los distintos periodos transcurridos.(8) En conclusión, opino que no se cometió el error alegado. En consecuencia, pau-*895tado el derecho aplicable, hubiera determinado que la pen-sión alimentaria debería dictarse, considerando las necesi-dades de la menor por los distintos periodos que fueron informados, luego de auscultar si los gastos informados en las planillas enmendadas proceden o no, conforme a la prueba que en su día se presente.
B. A pesar de todo lo anterior, una Mayoría de este Tribunal decide aplazar la solución de estas controversias, hasta que el Tribunal de Primera Instancia fije una pensión alimentaria permanente. Más aún, toman el curso de acción desatinado de reconocer que después de fijada la pensión permanente las partes puedan recurrir nuevamente con las mismas controversias y, finalmente, se resuelva “si la falta de enmienda a las planillas informativas dejó descubierta alguna necesidad evidenciada de la menor alimentista”. Sentencia, pág. 879. La Mayoría fundamenta su determina-ción en que el Tribunal de Apelaciones actuó en su facultad discrecional para no intervenir a destiempo en el trámite del tribunal primario. La anunciada intención de la Mayoría de no dilatar los procedimientos paradójicamente producirá lo contrario. De haberse pautado el derecho aplicable, según propuesto en este disenso, se abonaría a la certeza y el Tribunal de Primera Instancia contaría con unas guías claras que propenderán a otorgar un remedio adecuado, completo y oportuno en éste, y otros casos que repercuten en las vidas de los menores alimentistas. Ante ese cuadro, no puedo más que disentir de tal curso de acción.
Como bien reconoce la Mayoría, el Reglamento del Tribunal de Apelaciones señala los criterios que se deben to-mar en cuenta para expedir un auto de certiorari. Entre ellos están los siguientes: si el remedio y la disposición de la decisión recurrida, a diferencia de sus fundamentos, son contrarios a derecho; si la etapa del procedimiento en que se presenta el caso es la más propicia para su considera-ción; si la expedición del auto o de la orden de mostrar *896causa no causan un fraccionamiento indebido del pleito y una dilación indeseable en la solución final del litigio, y si la expedición del auto o de la orden de mostrar causa evita un fracaso de la justicia. Estos criterios apuntan inevita-blemente a que el Tribunal de Apelaciones debió expedir el auto de certiorari.
En ese sentido, la determinación del Tribunal de Primera Instancia, de no permitir las enmiendas a las PIPE, fue una contraria a derecho, según esbozado anteriormente. Asi-mismo, revisar en estos momentos la determinación del foro primario es lo más propicio para el caso, ya que postergar tal determinación conllevará que se fije una pensión alimen-taria incorrecta. Por el contrario, la actuación de la Mayoría tiene el efecto de dilatar la solución final del litigio. Por tanto, considero que, a la luz de lo dispuesto en la Regla 40, supra, los pasos seguidos constituyen un fracaso de la justicia.
Ante estos hechos procesales, la pregunta obligada es, ¿dónde ha quedado la jurisprudencia y la política pública judicial que fomenta la economía procesal dirigida a otor-gar un remedio justo, oportuno y económico? Nótese que la economía procesal permea nuestro ordenamiento y “es un pilar importante dentro de nuestro sistema procesal civil”. Dávila, Rivera v. Antilles Shipping, Inc., 147 DPR 483, 494 (1999). Véase, además, Arce Bucetta v. Motorola, 173 DPR 516, 551 (2008). Es decir, “[n]uestro ordenamiento valora la economía y rapidez en la tramitación de los pleitos”. J.A. Cuevas Segarra, Tratado de derecho procesal civil, 2da ed., Pubs. JTS, 2011, T. I, pág. 41. Por lo tanto, “[p]rocede re-chazar una interpretación procesal que no armonice con el principio rector que inspira la solución justa, rápida y económica de todo pleito”. Íd., pág. 62. Véase, además, Carattini v. Collazo Syst. Analysis, Inc., 158 DPR 345, 358 (2003). Es norma reconocida que la filosofía de nuestro or-denamiento procesal civil se enmarca en la Regla 1, la cual dispone que ese cuerpo de reglas se interpretará de modo *897que garantice una solución justa, rápida y económica de todo procedimiento. 32 LPRA Ap. V, R. 1. Sobre ese parecer, este Tribunal ha expresado lo siguiente:
Al interpretar las Reglas de Procedimiento Civil hay que tener presente, como principio rector, que éstas no tienen vida propia, sólo existen para viabilizar la consecución del derecho sustantivo de las partes. Para poder impartir justicia al resolver los reclamos de las partes, el tribunal debe hacer un balance equitativo entre los intereses en conflicto ejerciendo especial cuidado al interpretar las reglas procesales para que éstas garanticen una solución justa, rápida y económica de la controversia. (Énfasis en el original). Dávila v. Hosp. San Miguel, Inc., 117 DPR 807, 816 (1986). Véase, además, Isla Verde Rental v. García, 165 DPR 499, 507 (2005).
Asimismo, hemos reiterado que las reglas están inspira-das en tres valores fundamentales: justicia, rapidez y economía. Por ello, hemos añadido que "se requiere un en-foque integral, pragmático y creativo de nuestro ordena-miento procesal y sustantivo que con voluntad, sinceridad y acción, le dé vida a dichos valores y los convierta en vi-vencias y realidades cotidianas, atendiendo así las altas expectativas de nuestro contorno social”. Neptune Packing Corp. v. Wackenhut Corp., 120 DPR 283, 288 (1988). Véase, además, J.A. Echevarría Vargas, Procedimiento civil puertorriqueño, 1ra ed. rev., [s. Ed.], 2012, págs. 45-46. Al contrario, los asuntos procesales no deben utilizarse para de-rrotar los derechos sustantivos de las partes y deben permitir la adjudicación libre de formalismos y sutilezas puramente legalistas. Ello ya que las Reglas de Procedi-miento Civil fueron creadas para agilizar los procedimientos, incluyendo los apelativos. Álvarez v. Rivera, 165 DPR 1, 17 esc. 15 (2005); Moa v. E.L.A., 100 DPR 573, 586 (1972); Lugo Ortiz v. Ferrer, 85 DPR 862, 867 (1962); Sucn. Guerra v. Sánchez, 71 DPR 807, 811 (1950). Ello es así ya que “Muestro procedimiento civil se caracteriza por la fle-xibilidad de procesos y remedios con el fin de hacer justicia”. Cuevas Segarra, op. cit., pág. 38. El doctor Cue*898vas Segarra menciona que “ [1] a mayor eficacia del sistema procesal se adquiere cuando las normas son interpretadas con el propósito de promover el objetivo fundamental de garantizar una solución justa, rápida y económica de las controversias”. Íd., pág. 34. En ese sentido, los foros judi-ciales deben ser diligentes para que las partes reciban un remedio de forma completa, oportuna y adecuada. Véase la Opinión de conformidad emitida por el Juez Asociado Señor Estrella Martínez en Doral et al. v. ELA et al. III, 191 DPR 430 (2014); Opinión de conformidad emitida por el Juez Asociado Señor Estrella Martínez en Santana Báez v. Adm. Corrección, 190 DPR 984 (2014); Voto particular de conformidad emitido por el Juez Asociado Señor Estrella Martínez en AMPR et als. v. Sist. Retiro Maestros I, 190 DPR 80 (2014); Voto particular emitido por el Juez Asociado Señor Estrella Martínez en Alvarado Pacheco y otros v. ELA, 188 DPR 646 (2013).
Por otra parte, la Mayoría fundamenta su determinación en la discreción de los foros recurridos. No estoy de acuerdo con ese raciocinio. En su lugar, opino que el Tribunal de Apelaciones incidió al no ejercer su discreción de forma ra-zonable y no expedir el auto de certiorari. La doctrina de la discreción a los foros inferiores no puede llegar al punto iló-gico de tener que abstenernos de intervenir en una contro-versia que ha sido debidamente presentada ante nuestra consideración. No puede llegar a lo irrazonable de no aten-der un caso donde el foro primario erró. Y es que, precisa-mente, por haber “trancurrido nueve años desde que se pre-sentó la petición original de alimentos y, a pesar de contar con la aceptación de capacidad de parte del padre alimen-tante [...], [e]ste asunto no soporta más retrasos”. Sentencia, pág. 878. En vista de ello, este Tribunal y el Tribunal de Apelaciones no debían cruzarse de brazos. “Todo lo contra-rio, se espera que los tribunales atiendan tales reclamos oportuna y diligentemente”. Opinión de conformidad emi-*899tida por el Juez Asociado Señor Estrella Martínez en Doral et al. v. ELA et al. III, supra pág. 432. Ya el caso estaba ante nuestra consideración; solo bastaba resolver en los méritos para que después el Tribunal de Primera Instancia fijara la pensión permanente de forma correcta. Ello no significa in-cumplir con las normas procesales aplicables, sino es darle un enfoque integral y pragmático conforme con la filosofía que inspiraron las Reglas de Procedimiento Civil.
Como he mencionado en otras ocasiones, “la discreción del aludido foro judicial no operaba en el vacío ni de modo arbitrario, por lo que debió utilizarla sabiamente”. Doral et al. v. ELA et al. III, supra pág. 432. La discreción no es ilimitada ni absoluta. Cuevas Segarra, op. cit., pág. 47. Asimismo, he advertido lo siguiente, a saber:
[L]a llamada discreción es una facultad del poder decisorio de los tribunales para escoger entre uno o varios cursos de acción. [...] Empero, es norma reiterada que esa potestad debe ejer-cerse conforme a lo razonable. Ello, en aras de alcanzar una solución justiciera que responda y produzca un remedio compatible con los intereses involucrados. (Cita omitida). Doral et al. v. ELA et al. III, supra pág. 432. Véanse, además: Opinión de conformidad emitida por el Juez Asociado Señor Estrella Martínez en García López y otros v. E.L.A., 185 DPR 390, 394 (2012); HIETel v. PRTC, 182 DPR 451, 459 (2011).
Es por todo lo anterior que disiento y que concluyo que éste era el momento propicio para atender las controversias señaladas. Una Mayoría de este Tribunal se escuda en el hecho de que “[n]o podemos presumir que el Tribunal de Primera Instancia no va a seguir los parámetros que esta-blece la ley”. Sentencia, pág. 879. Justamente, lo que ocurre en este caso es que el foro primario dejó claro con su Reso-lución que no seguiría los parámetros que establece nuestro ordenamiento legal. Por ello, disiento y afirmo que no hay discreción que respetar cuando un foro primario actúa de forma errónea.
*900HH <5
Por los fundamentos que anteceden, disiento del curso de acción seguido por una Mayoría de este Tribunal. En su lugar, revocaría al Tribunal de Apelaciones y hubiera per-mitido las enmiendas presentadas a las planillas informa-tivas para ser auscultadas al momento de establecer la pensión alimentaria que corresponda. Asimismo, hubiera determinado que la pensión alimentaria debe dictarse con-siderando las necesidades de la menor por los distintos pe-riodos que fueron informados, luego de determinar si pro-ceden los gastos informados en las planillas enmendadas conforme a la prueba que en su día se presente.

 Paralelamente, el Sr. Fernando Vélez Rosario presentó la demanda de divorcio. El caso de alimentos no fue consolidado originalmente con el divorcio. El foro primario decretó el divorcio entre las partes el 12 de agosto de 2009. Eventual-mente, el caso de alimentos fue consolidado con la petición de divorcio.


 El señor Vélez Rosario insistió en varias ocasiones en que la Sra. Carmen I. Class Sánchez no suministró evidencia para sustentar los gastos informados en la PIPE.


 Véase Apéndice de la Petición de certiorari, pág. 332.


 La señora Class Sánchez enmendó las planillas presentadas el 8 de abril de 2008, el 21 de mayo de 2009 y el 2 de diciembre de 2013. Además, presentó una PIPE adicional el 13 de enero de 2015.


 Véase Apéndice de la Petición de certiorari, pág. 700.


 La Ley Orgánica de la Administración para el Sustento de Menores, Ley Núm. 5 de 30 de diciembre de 1986, según enmendada, 8 LPRA sec. 501 et seq., recoge la política pública de asegurar que se atiendan las necesidades de los hijos menores de edad por aquellos llamados a hacerlo. De León Ramos v. Navarro Acevedo, 195 DPR 157 (2016). Ésta acogió lo dispuesto por el Código Civil al disponer, en lo pertinente, lo siguiente:
“Los pagos por concepto de pensiones alimentarias y de solicitudes de aumentos en las mismas serán efectivos desde la fecha en que se presentó la petición de ali-mentos en el tribunal, y en los casos administrativos desde que se presentó la Soli-citud de Servicios de Sustento de Menores ante la Administración”. 8 LPRA sec. 518.


 Lo contrario, resultaría en un contrasentido. A modo de ejemplo, se impon-dría de forma retroactiva una pensión alimentaria que incluya el dispendio de costos universitarios en los que no se incurrió cuando la menor cursaba la escuela elemental y superior, y los cuales no son cónsonos con las necesidades de ésta en determi-nado momento.


 En este sentido, advierto que es la función de los tribunales disponer de estos casos con la premura necesaria para evitar la dilación innecesaria en establecer la pensión final que corresponda.